Citation Nr: 1700734	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-03 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than a service-connected mood disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent for mood disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the rating period prior to June 30, 2011, and for the rating period beginning August 2, 2012. 

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114 (s) for the rating period prior to June 30, 2011, and for the rating period beginning August 2, 2012.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from May 1986 to September 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the September 2003 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction now resides with the St. Petersburg, Florida RO.  

The issue of service connection for a non-mood disorder psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed obstructive sleep apnea.

2.  The evidence is in equipoise as to whether the Veteran's sleep apnea first manifested in service and was incurred in service.  

3.  For the entire initial rating period on appeal, the Veteran's mood disorder has more nearly approximated occupational and social impairment with reduced reliability and productivity.  

4.  For the entire initial rating period on appeal, the Veteran's mood disorder has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

5.  The TDIU claim is moot for the rating period from June 30, 2011 to August 1, 2012.

6.  The Veteran last worked full-time on October 30, 2010.

7.  From October 31, 2010 to June 30, 2011, the weight of the evidence indicates that the Veteran was prevented from obtaining and retaining substantially gainful employment as a result of his service-connected orthopedic disabilities.

8.  Beginning August 2, 2012, the weight of the evidence indicates that the Veteran has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected orthopedic disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  For the entire initial rating period on appeal, the criteria for a disability rating of 50 percent, but no higher, for mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

3.  For the rating period from October 31, 2010 to June 30, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

4.  For the rating period beginning August 2, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

5.  For the rating period from October 31, 2010 to June 30, 2011, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2016).

6.  For the rating period beginning August 2, 2012, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2016 ) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Sleep Apnea

The Veteran maintains that his sleep apnea was incurred in service.  He has reported that, during service, he often felt tired and drowsy during the day and rarely felt well-rested. 

Initially, the Board finds that the Veteran has been diagnosed with obstructive sleep apnea.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's sleep apnea was incurred in service.  

Service treatment records are negative for any diagnoses or treatment for sleep apnea.  In the March 1992 report of medical examination, sleep apnea was not noted.  Further, the Veteran did not report any symptoms associated with sleep apnea in the March 1992 report of medical history, completed by the Veteran at service separation. 

The Veteran submitted a letter dated in December 2009 from his friend, M. H., who noted that he was the Veteran's roommate while stationed at a Naval Station.  He reported that the Veteran snored loudly while sleeping and that he always took long afternoon naps.

The evidence also includes a November 2009 statement from Dr. R. R., one of the Veteran's treating physicians.  Dr. R.R. indicated that he had reviewed the available military and medical records pertaining to the Veteran.  According to Dr. R. R., there appeared to be some medical issues present in the past.  At present, the Veteran had a diagnosis of sleep apnea.  Based on review of the available record, Dr. R. R. opined that it was possible that he had sleep apnea while in service, but that it was not diagnosed in service. 

The Veteran also submitted a February 2010 report from Dr. B. D., one of his treating physicians.  Dr. B. D. indicated that he had reviewed the Veteran's service medical records and his civilian medical records.  Those records were specifically listed in the February 2010 report.  It was further noted that the Veteran had been treated by Dr. R. R. for sleep apnea since December 2007.  Based on the history obtained, the clinical work with the Veteran, and the numerous symptoms and behaviors outlined in the reviewed military records, Dr. B. D. concurred with 
Dr. R. R. that there was a medical issue present during service that had gone undiagnosed. 

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea was incurred in service.  The Veteran has not been afforded a VA examination to assist in determining the etiology of his sleep apnea.  The Board finds that no examination is necessary as the current medical evidence of record is sufficient to grant the claim.

Although service treatment records are negative for a diagnosis or treatment for sleep apnea, Dr. B. D. indicated that he had reviewed the military service and medical records.  Further, Dr. B. D. opined that the Veteran's currently diagnosed sleep apnea was present during service, but went undiagnosed.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."). Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  The Veteran's claim for service connection for sleep apnea is granted.


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran is in receipt of a 30 percent disability rating for mood disorder under Diagnostic Code 9434 for the entire initial rating period on appeal.  A 30 percent rating is assigned when a mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2016).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. 
§ 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned a GAF scores ranging from 51 to 65.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Rating Analysis for Mood Disorder

The Veteran maintains that his mood disorder disability warrants a higher rating in excess of 30 percent for the entire initial rating period on appeal.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's mood disorder has been characterized by occupational and social impairment with reduced reliability and productivity.

The evidence includes a September 2009 VA examination.  During the evaluation, the Veteran indicated that "every day is a miserable day."  He explained that he used to run and be in good shape, but he had now lost the desire to engage in those types of outside activities.  He stated that his knee surgery and arthritis caused him to hurt all the time and that this had resulted in depression.  The Veteran also reported that his medications have affected his sex drive.  He indicated that he had low motivation and feelings of low self-esteem.  The Veteran further stated that he worked in sales and had the same job for about 9 years.  He reported that he had a fine relationship with his wife.  He also reported having two daughters and his son still lived at home.  Upon mental status examination, the Veteran's affect was angry.  He denied suicidal or homicidal ideation.  A GAF score of 60 was noted, indicative of moderate symptoms or moderate difficulty in social and occupational functioning.

The Veteran was afforded another VA examination in October 2011.  During the evaluation, the Veteran reported that he had been working as an engineer and in sales for 19 years, but was currently on disability from his job.  The examiner indicated that the Veteran's emotional symptoms appeared gradually over time and intensified as physical pain worsened.  Current symptoms include depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  The examiner specifically indicated that the Veteran's mood disorder resulted in occupational and social impairment with reduced reliability and productivity.  A GAF score of 50 was noted, indicative of serious symptoms or serious difficulty in social and occupational functioning.

Private medical evidence from Dr J. L. dated from March 2002 to December 2007 show that the Veteran has been prescribed antidepressants.  The records also note complaints of depression, anxiety, nervousness, and insomnia.

The evidence also includes a February 2010 statement from Dr. B. D., symptoms were noted to include insomnia, ruminating thoughts, feeling of guilt and failure to his fellow comrades.  A GAF score of 44 was noted.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate a 50 percent disability rating.  The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, including ongoing depression, anxiety, panic attacks more than once a week, sleep impairment, mild memory loss, flattened affect, and disturbance of motivation and mood.  Further, the GAF scores have ranged from 44 to 60 indicative of both moderate and serious symptoms or moderate to serious difficulty in social, occupational, or school functioning.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for the Veteran's mood disorder disability is warranted for the entire initial rating period on appeal.

The Board next finds that, for the entire initial rating period on appeal, the Veteran's mood disorder disability has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall mood disorder is adequately contemplated by the 50 percent rating currently assigned herein.  The Veteran does suffer from sleep impairment, but this is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression and anxiety) and difficulty in establishing and maintaining effective social relationships are specifically contemplated in the 50 percent rating criteria.  The Veteran was also shown to be able to work at the same job for 19 years.  He was now on disability as a result of his physical disabilities, and there is no evidence that the Veteran had any impairment in his occupational capacity solely as a result of his psychiatric disorder.  Further, the Veteran has remained married and indicated that he has a fine relationship with this wife.  The Board finds that these symptoms do not more nearly approximate occupational and social impairment with deficiencies in most areas.  Moreover, the October 2011 VA examiner specifically indicated that the Veteran's mood disorder resulted in occupational and social impairment with reduced reliability and productivity, which is the criteria listed for a 50 percent evaluation under Diagnostic Code 9434.  

Further, the weight of the evidence of record, including VA examination reports, and the Veteran's own statements do not reflect impaired impulse control (such as unprovoked irritability with periods of violence), impaired judgment, spatial disorientation, or suicidal or homicidal ideation.  

Additionally, the Veteran (through his representative) has specifically stated that the evidence of record supports a 50 percent rating for the entire period on appeal.  See November 2016 Appellate Brief Presentation.

For these reasons, the Board finds that a 50 percent rating, but no higher, for the Veteran's mood disorder is warranted for the entire initial rating period on appeal.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's mood disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  Specifically, the Veteran's symptoms have been characterized by occupational and social impairment with reduced reliability and productivity manifested by depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene, which are symptoms contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's mood disorder is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU and SMC

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. 

The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 
38 U.S.C.A. § 1114 (s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the holding in Bradley is inapplicable and the Veteran's TDIU claim is moot for the rating period from June 30, 2011 to July 31, 2012.  Specifically, the Veteran has already been granted a 100 percent disability rating for his right knee disability from June 30, 2011 to August 1, 2012, and has been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more from June 30, 2011 to August 1, 2012.  As the Veteran has already been awarded SMC from June 30, 2011 to August 1, 2012, and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114 (s), the holding in Bradley is not applicable during this time period.  Therefore, the TDIU claim is moot for the rating period from June 30, 2011 to August 1, 2012.

Regarding the rating period prior to June 30, 2011 and for the rating period beginning August 2, 2012, the Board finds that the Veteran is entitled to a TDIU and SMC under 38 U.S.C.A. § 1114 (s).  In this regard, the Board finds that the Veteran qualified for a TDIU based on his service-connected orthopedic disabilities (i.e., disabilities affecting a single body system).   

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

For the purpose of one 60 percent disability, or one 40 percent disability in combination, as specified at 38 C.F.R. § 4.16 (a), the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a). 

For the rating period from October 31, 2010 (the date the Veteran last worked full-time) to June 30, 2011, and for the rating period beginning August 2, 2012, the Veteran met the schedular requirements for a TDIU.  Specifically, the Veteran was service-connected for several orthopedic disabilities, including a right hip disability, rated as 30 percent disabling; left hip disability, rated as 30 percent disabling; right knee disability, rated as 30 percent disabling, left knee disability, rated as 20 percent disabling; right hip disability (limitation of extension), rated as 10 percent disabling; cervical spine disability, rated as 20 percent disabling; lumbar spine disability, rated as 20 percent disabling; and radiculopathy of the right lower extremity, rated as 20 percent disabling.  

The Board further finds that from October 31, 2010 to June 30, 2011, and from August 2, 2012, the Veteran's service-connected disabilities rendered him unable to sustain employment.  Specifically, an October 2011 VA examiner indicated that the Veteran was unemployable both in sedentary and physical employment as a result of his service-connected right hip, lumbar spine, cervical spine, and right lower extremity radiculopathy disabilities.  Although the October 2011 VA examination was conducted after the rating period from October 31, 2010 to June 30, 2011, the Board finds that the Veteran's symptoms associated with his orthopedic disabilities have remained relatively consistent throughout the rating period beginning October 31, 2010.  Further, the Veteran has specifically indicated that he became too disabled to work as a result of his service-connected orthopedic disabilities.  See VA Form 21-8940.  For these reasons, the Board finds that the Veteran is entitled to a TDIU from October 31, 2010 to June 30, 2011, and from August 2, 2012 based on his service-connected orthopedic disabilities which affect a single body system.  

Further, the Board finds that the Veteran is entitled to SMC under 38 U.S.C.A. 
§ 1114 (s) for the rating period from October 31, 2010 to June 30, 2011, and for the rating period beginning August 2, 2012.  In this case, the Board notes that as a result of this decision, a TDIU due to the Veteran's service-connected orthopedic disabilities (disabilities affecting a single body system, including bilateral hips, right knee, spine, and radiculopathy disabilities) has been granted.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total, and has additional service-connected disabilities (i.e. mood disorder, rated as 50 percent disabling; skin disability, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling) that are independently rated at more than 60 percent combined, the criteria for SMC at the housebound rate have been met.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted for the rating period from October 31, 2010 to June 30, 2011, and for the rating period beginning August 2, 2012.


ORDER

Service connection for obstructive sleep apnea is granted. 

For the entire initial rating period on appeal, a rating of 50 percent for mood disorder, but no higher, is granted, pursuant to the statutes and regulations applicable to the payment of VA benefits.

Entitlement to a TDIU from October 31, 2010 to June 30, 2011 is granted. 

Entitlement to a TDIU beginning August 2, 2012 is granted. 

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) from October 31, 2010 to June 30, 2011 is granted.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) beginning August 2, 2012 is granted.



REMAND

By way of procedural background, a September 2003 rating decision denied the claim for service connection for PTSD based on a lack of a PTSD diagnosis and no verified stressor.  Within one year of the September 2003 rating decision, in August 2004, additional VA treatment records were associated with the claims file showing an Axis 1 diagnosis of PTSD.  See April 2004 VA psychiatrist outpatient note.  

These VA treatment records also discussed stressor events by the Veteran, including a failed search and rescue mission by helicopter.  Therefore, the Board finds that the September 2003 rating decision did not become final as new and material evidence was received within one year of the rating decision.  38 C.F.R. § 3.156 (b) (2015).

Further, the Board notes that a notice of disagreement (NOD) to the September 2003 rating decision was submitted by the Veteran in May 2008.  As this was five years after the September 2003 rating decision, it was considered to be untimely by the RO.  Instead, this was accepted as a claim to reopen service connection for PTSD.  Thereafter, the RO granted service connection for a mood disorder, but not PTSD, effective May 30, 2008 (the date of the Veteran's claim to reopen service connection for PTSD). 

The Board finds, however, that the Veteran did file a NOD within one year of the September 2003 rating decision.  The Veteran has argued that the NOD submitted by him in May 2008 was a copy of a previously filed NOD in October 2003.  In support of the Veteran's contention is a June 2009 VA letter titled "Information About Document Shredding Incident."  This letter informed some veterans that various documents had been improperly shredded at four VA regional offices.  For missing documents submitted by a veteran prior to April 2007, VA informed veterans that they could submit documents showing that the information had been previously submitted, such as copy of the claim with a VA date stamp or a cover sheet from their representative's office.  In this case, the Veteran submitted a copy of an October 2003 letter from the Veteran's former representative (Alabama Department of Veterans Affairs), which indicated that the Veteran was disagreeing with the September 2003 rating decision.  
For these reasons, the Board finds that the weight of the evidence of record suggests that the Veteran did file a timely NOD to the September 2003 rating decision, which initially denied service connection for PTSD.  

Accordingly, the Board finds that, although the Veteran has been granted service connection for a mood disorder beginning May 2008, it is possible that an award for service connection for PTSD (or other psychiatric disorder) could be granted for the rating period prior to May 2008.  

The Veteran maintains that he has PTSD as a result of a helicopter mission during service.  Specifically, the Veteran maintains that on February 7, 1990 he was on an air craft carrier and was involved in a helicopter search and rescue mission, which failed to recover any survivors.  The Veteran contends that he was the pilot flying the helicopter.  

VA and private treatment records show diagnoses of PTSD.

In May 2008, the Veteran submitted a statement and a copy of the USS Cincinnati ship deck log for February 7, 1990.  According to the Veteran, this log confirmed that the incident occurred.  The log made reference to a helicopter from the USS Abraham Lincoln.  The Veteran contends that he was the pilot flying the helicopter. 

A June 2009 VA memorandum indicates that there was a lack of information required to corroborate the Veteran's claimed in service stressor.  It was noted that the information described by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC).  

The Board finds that, given the Veteran's statements regarding the date and ship assignment during the alleged rescue mission, the RO should make a request to the JSRRC to verify the claimed in-service stressor event.  

Further, if the claimed stressor event is verified, the Veteran should be afforded a VA examination to assist in determining whether his currently diagnosed PTSD is related to the claimed in-service stressor.  
Accordingly, the case is REMANDED for the following actions:

1.  Send a request to the JSRRC to attempt to corroborate the Veteran's stressor regarding the claimed helicopter search and rescue mission on February 7, 1990.  (Note: ship logs from the USS Cincinnati appear to show that the USS Abraham Lincoln conducted a search with a helicopter). 

2.  All efforts to document the claimed stressor should be noted in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

3.  After completing the foregoing development, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the etiology of his PTSD (or any other non-mood disorder psychiatric disability).  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  
(a)  Advise the examiner as to whether any of the Veteran's reported stressor has been verified.  

(b)  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD, or any non-mood disorder psychiatric condition, have been satisfied.  

(c)  If PTSD or any other non-mood disorder psychiatric condition is diagnosed, the examiner is asked to differentiate the disability symptoms of PTSD and his currently service-connected mood disorder to the best of his or her ability.

(d)  If the PTSD diagnosis is deemed appropriate, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's PTSD is related to any verified in-service stressor.  If another non-mood disorder is diagnosed, it should be opined as to if such a condition at least as likely as not had causal origins in active naval service.  

*All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


